119 F.3d 7
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Kelvin X. SINGLETON, Plaintiff-Appellant,v.K.W. PRUNTY, Warden;  B.L. Reed;  S. Garcia, W.G. Ledbetter;D.M. Sylvester, Lieutenant;  G.J. Janda, Corr.Lieutenant;  D.R. Gonzales, Defendants-Appellees.
Nos. 97-55415, CV-95-3820-BTM.
United States Court of Appeals, Ninth Circuit.
Submitted July 8, 1997.**July 17, 1997.

Before:  HUG, Chief Judge, KOZINSKI and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our inquiry is limited to whether the district court has abused its discretion in denying the preliminary injunction.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion in concluding that appellant's showing of probable success on the merits was insufficient to warrant preliminary injunctive relief.  See id.   The court's factual findings are not clearly erroneous.  See id.


4
Accordingly, the district court's denial of a preliminary injunction is AFFIRMED.



**
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3